BREAUX, C. J.
The views expressed in Stoker v. Hodge Fence & Lumber Company, Limited (La.) 41 South. 211,1 having been reconsidered, the conclusion arrived at is the same as in the cited case, except as to the amount of damages, which is less by reason of the fact that plaintiff in this case did not suffer injuries to the extent found that plaintiff had suffered in the cited ease.
For these reasons, the law and the evidence being in favor of the plaintiff, the judgment of the lower court is affirmed.

 Ante, p. 926.